DETAILED ACTION
Responsive to the Response to Election/Restriction filed March 24, 2021.
Applicant's election with traverse of Group I (claims 1-7 and 16-20) is acknowledged.  The traversal is on the ground(s) that the restriction requirement is improper and the alleged invention groups substantially overlap in scope, and thus it would not be an undue burden to examine the claims in full.  This is not found persuasive because the inventions as claimed have different modes of operation and different designs. For example, invention I is directed to applying a distance to empty (DTE) function by determining learned parameters and predicted parameters. This is different from invention II, which is directed to a method for estimating energy consumption by calculating multiple parameters such as driving, temperature, and climate control based energy consumptions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Each invention would require a different field of search and different search strategies. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 16-20 are pending. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2013/0073113).
As per claim 1, Wang et al teach a method, comprising: 
determining a plurality of learned parameters of vehicle operation of a vehicle based on a plurality of energy consumption parameters of the vehicle (see at least paragraphs [0032-0033]); 
determining a plurality of predictive parameters of vehicle operation of the vehicle selected from any combination of weather data or navigation data, the navigation data being determined relative to a planned route (see at least paragraphs [0039, 0044]); and 
applying a distance-to-empty (DTE) function for the energy source, the DTE function utilizing the plurality of learned parameters of vehicle operation, the plurality of predictive parameters of vehicle operation of the vehicle, and a current capacity of the energy source to determine a DTE for the energy source (see at least fig 3 paragraphs [0032-0037]).  
As per claim 2, Wang et al teach wherein the plurality of predictive parameters of vehicle operation further comprises road class data and the weather data includes at least temperature data, wherein the road class data comprises real-time traffic speed, average road slope, and real-time traffic conditions (see at least paragraphs [0069, 0033, 0041]).  
As per claim 3, Wang et al teach wherein the plurality of learned parameters of vehicle operation of the vehicle are collected over time and with reference to a specific driver, and the plurality of learned parameters of vehicle operation of the vehicle further comprises driving style, climate control preferences, and an average weekly vehicle operation schedule (see at least paragraphs [0032-0033, 0069]).  
As per claim 4, Wang et al teach wherein the DTE is calculated for any of a trip period of the planned route or a post-trip period (see at least paragraph [0037])
As per claim 5, Wang et al teach determining an actual energy consumption rate; and updating the DTE function based on deviations between the actual energy consumption rate and the historical energy consumption rate (see at least paragraphs [0057, 0069]).  
As per claim 6, Wang et al teach wherein the deviations between the actual energy consumption rate and the historical energy consumption rate are calculated and the DTE function is only updated when the vehicle utilizes the planned route (see at least paragraphs [0057, 0069]).    
As per claim 7, Wang et al teach wherein when the planned route is complete the DTE function is used to re-estimate the DTE by calculating a predicted overall energy consumption rate by: determining a distance of a post-trip operation of the vehicle; estimating an energy consumption of the post-trip operation; and estimating an energy consumption rate of the post-trip operation based on the distance and the energy consumption estimated for the post-trip operation (see at least fig 9).  
Claims 16, 17, and 20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2013/0073113) in view of Cha et al (US 2020/0171972).


As per claim 18, Wang et al fails to explicitly teach wherein the at least one processor further executes the instructions stored in the memory to: sense an occurrence of a triggering condition; re-determine the plurality of learned parameters of vehicle operation of the vehicle based on the historical energy consumption rate for an energy source of the vehicle in view of the triggering condition; re-determine the plurality of predictive parameters of vehicle operation of the vehicle selected from any combination of the weather data or the navigation data in view of the triggering condition; and apply the distance-to-empty (DTE) function that utilizes the re-determined plurality of learned parameters of vehicle operation, and the re-determined plurality of predictive parameters of vehicle operation of the vehicle to re-calculate the DTE for the vehicle in view of the triggering condition. However, in the same field of endeavor, Cha et al teach a method for displaying distance to empty of a vehicle wherein the distance to empty is updated when additional cargo weight is sensed (see at least fig 4B, paragraphs [0040-0044]]. It would have been obvious to one of ordinary skill in the art to combine Cha et al with Wang et al because doing so would allow for the weight of cargo attached to the vehicle to be taken into consideration when calculating the DTE value. 
As per claim 19, Wang et al-Chat et al teach wherein the triggering condition comprises connection of a trailer to the vehicle (see Cha et al in at least paragraph [0027]; detachable trailer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661